IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 13, 2009
                               No. 08-50699
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JULIUS JEJUAN HALL, also known as Julius Hall

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:05-CR-65-3


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Julius JeJuan Hall appeals the district court’s judgment revoking his
supervised release and sentencing him to 16 months of imprisonment. Hall
contends that the district court erred when it revoked his supervised release.
      A district court may revoke a term of supervised release upon a finding,
by a preponderance of the evidence, that the defendant violated a condition of
supervised release. See 18 U.S.C. § 3583(e)(3). The district court’s revocation



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50699

of supervised release is reviewed for an abuse of discretion. See United States
v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995).
      Regardless of whether the stop and detention of Hall violated the Fourth
Amendment, the exclusionary rule does not apply to revocation of supervised
release hearings absent a demonstration of police harassment. United States v.
Montez, 952 F.2d 854, 857-59 (5th Cir. 1992). This record discloses no evidence
of Hall having been so harassed. Accordingly, the district court did not abuse its
discretion in revoking Hall’s supervised release under the facts of this case.
      AFFIRMED.




                                        2